Case 1:20-mj-01208-WRP Document 4 Filed 09/30/20 Page 1 of 3      PageID #: 46

                                                                        FILED IN THE
                                                               UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF HAWAII

KENJI M. PRICE #10523                                                Sep 30, 2020
                                                                Michelle Rynne, Clerk of Court
United States Attorney
District of Hawaii

CRAIG S. NOLAN
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-mail: Craig.Nolan@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,        )     MAG. NO. 20-01208-WRP
                                 )
               Plaintiff,        )     EX PARTE MOTION TO
                                 )     UNSEAL COMPLAINT,
     vs.                         )     ARREST WARRANT AND
                                 )     CLERK’S DOCKET ENTRIES;
MARTIN KAO,                      )     PROPOSED ORDER GRANTING
                                 )     EX PARTE MOTION TO
             Defendant.          )     UNSEAL COMPLAINT
                                 )     AND ARREST WARRANT
_________________________________)


                  EX PARTE MOTION TO UNSEAL
                COMPLAINT AND ARREST WARRANT
Case 1:20-mj-01208-WRP Document 4 Filed 09/30/20 Page 2 of 3          PageID #: 47




      The United States of America, by and through its undersigned attorneys,

hereby moves this Court for an order unsealing the Complaint and Arrest Warrant.

Defendant has been arrested.

      This Motion is based on the records and files of this case.

      Dated on this 30th day of September, 2020, at Honolulu, Hawaii.

                                             KENJI M. PRICE
                                             United States Attorney
                                             District of Hawaii


                                             By:    /s/ Craig S. Nolan
                                                   Craig S. Nolan
                                                   Assistant U.S. Attorney




                                         2
Case 1:20-mj-01208-WRP Document 4 Filed 09/30/20 Page 3 of 3       PageID #: 48




                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,        )         MAG. NO. 20-01208-WRP
                                 )
               Plaintiff,        )         ORDER GRANTING EX PARTE
                                 )         MOTION TO UNSEAL
     vs.                         )         COMPLAINT AND ARREST
                                 )         WARRANT
MARTIN KAO,                      )
                                 )
            Defendant.           )
_________________________________)

            ORDER GRANTING EX PARTE MOTION TO UNSEAL
                 COMPLAINT AND ARREST WARRANT

      The Court having considered the United States of America’s Ex Parte

Motion to Unseal Complaint and Arrest Warrant in this matter, and good cause

appearing therefor,

      IT IS HEREBY ORDERED that the Complaint and Arrest Warrant be

unsealed.

      Dated on this 30th day of September, 2020, at Honolulu, Hawaii.
